 



EXHIBIT 10.51

 

 

AMENDMENT NO. 2

 

TO

 

PROMISSORY NOTE

  

This Amendment No. 2 to Promissory Note (this “Amendment”), dated as of November
17, 2016 (the “Effective Date”), is entered into by and between Surepure, Inc.,
a Nevada corporation (the “Company”), and SBI Investments LLC, 2014-1, a
statutory series of Delaware limited liability company (the “Holder”).

 

RECITALS

 

WHEREAS, the Company issued to the Holder that certain Promissory Note in the
principal amount of $330,000.00, dated February 11, 2016 (the “Original Note”);

 

WHEREAS, on August 1, 2016 the Company and the Holder entered into an Amendment
No. 1 to the Original Note (together with the Original Note, the “Amended
Note”);

 

WHEREAS, the maturity date of the Amended Note, October 11, 2016, has occurred
without full satisfaction of the Amended Note being delivered by the Company;

 

WHEREAS, Section 4.3 of the Amended Note provides that the Amended Note and any
provision therein may be amended by an instrument in writing signed by the
Company and the Holder;

 

WHEREAS, the Company and the Holder desire to further amend the Amended Note to
extend its maturity date and as otherwise provided herein; and

 

WHEREAS, in connection with this Amendment, the parties are also entering into
that certain Amendment No. 2 Fee Letter (the “Fee Letter”).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder,
intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.Capitalized Terms. Except as may be expressly provided herein, all capitalized
terms used herein shall have the meanings assigned to them in the Amended Note.

 

2.Amendment to Maturity Date. The parties desire to extend the Maturity Date of
the Amended Note from October 11, 2016 to January 11, 2017, and as such, the
first paragraph of the Amended Note is hereby amended and restated and shall
read in its entirety as follows:

 





 1 

 

 

FOR VALUE RECEIVED, SUREPURE, INC., a Nevada corporation (hereinafter called the
“Borrower”), as of February 11, 2016 (the “Issue Date”), hereby promises to pay
to the order SBI INVESTMENTS LLC, 2014-1, a statutory series of Delaware limited
liability corporation, or its registered assigns (the “Holder”) the sum of
US$330,000.00, subject to any adjustments set forth in Section 1.9 herein,
together with any interest as set forth herein, on or before January 11, 2017
(the “Maturity Date”). This Note may not be prepaid in whole or in part except
as otherwise explicitly set forth herein. Any amount of principal which is not
paid when due shall bear interest at the rate of twenty-two percent (22%) per
annum from the due date thereof until the same is paid (“Default Interest”). All
payments due hereunder (to the extent not converted into common stock, $0.001
par value per share (the “Common Stock”) in accordance with the terms hereof)
shall be made in lawful money of the United States of America. All payments
shall be made at such address as the Holder shall hereafter give to the Borrower
by written notice made in accordance with the provisions of this Note. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a business day, the same shall instead be due on the next succeeding day
which is a business day. As used in this Note, the term “business day” shall
mean any day other than a Saturday, Sunday or a day on which commercial banks in
the city of New York, New York are authorized or required by law or executive
order to remain closed.

 

 

3.Amendment to Section 1.2. The parties desire to change the Variable Conversion
Price set forth in the Amended Note, and as such, Section 1.2(a) of the Amended
Note is hereby amended and shall read in its entirety as follows:

 

(a) Calculation of Conversion Price. The conversion price (the “Conversion
Price”) shall equal the Variable Conversion Price (as defined herein) (subject
to equitable adjustments for stock splits, stock dividends or rights offerings
by the Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events). The “Variable Conversion Price”
shall mean 52.5% multiplied by the Market Price (as defined herein)
(representing a discount rate of 47.5%). “Market Price” means the average of the
lowest three VWAPs (as defined below) for the Common Stock during the twenty
(20) Trading Day period ending on the latest complete Trading Day prior to the
Conversion Date. “VWAP” means, for any date, the price determined by the first
of the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted for trading as reported by
Bloomberg Financial L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time); (b) if the OTC Bulletin Board is not a
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then quoted for trading on the OTC Bulletin Board and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holder and reasonably acceptable to the Company. “Trading Day”
shall mean any day on which the Common Stock is tradable for any period on the
OTC, or on the principal securities exchange or other securities market on which
the Common Stock is then being traded. “Trading Market” means the Nasdaq Capital
Market, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market, or the OTC Markets.

 



 2 

 

 

4.Amendment to Section 1.9. The parties desire to change the repayment schedule
set forth in the Amended Note, and as such, Section 1.9 of the Amended Note is
hereby amended and restated and shall read in its entirety as follows:

 

1.1       1.9 (a) Repayment of Principal Amount. The principal amount of this
Note, initially US$330,000.00, may be prepaid at any time and shall be subject
to the following upward adjustments, subject to the payment period upon which
the date all amounts hereunder are paid in full by the Borrower occurs, as
follows:

 

Date of Note Satisfaction Principal Amount of this Note 0 to 90 days after the
Issue Date $330,000.00 91 to 120 days after the Issue Date $340,000.00 121 to
150 days after the Issue Date $350,000.00 151 days to the 180 days after the
Issue Date $360,000.00 181 days to 210 days after the Issue Date $375,000.00 210
days after the Issue Date and thereafter $390,000.00

 



5.Conforming Changes. All provisions in the Amended Note and any amendments,
attachments, schedules or exhibits thereto in conflict with this Amendment shall
be and hereby are changed to conform to this Amendment.

 

6.Full Force and Effect.

 

a.The amendment to the Maturity Date set forth in Section 2 of this Amendment
shall not become effective until, and expressly shall become effective upon, the
Company’s satisfaction of the “Structuring Fee” terms set forth in the Fee
Letter.

 

b.The remainder of the Amended Note is not amended hereby and shall remain in
full force and effect, except as otherwise set forth in this Amendment. The
parties hereby ratify and confirm the terms and conditions of the Amended Note,
as supplemented and amended by this Amendment.

 



 3 

 

 

7.Conversion. Within ten (10) calendar days of the effectiveness of this
Amendment, as determined according to Section 6(a) above, the Holder shall
submit a conversion notice to the Company and/or its transfer agent to affect
the conversion into Common Stock of $90,000.00 of the principal amount owed and
outstanding under the Amended Note at such time.

 

8.Recitals. The Recitals above are true and correct and are hereby incorporated
by reference.

 

9.Counterparts. This Amendment may be executed in counterparts (including by
means of facsimile or electronic transmission), each of which shall be deemed an
original but all of which, when taken together, will constitute one and the same
agreement.

 





IN WITNESS WHEREOF, the Company and the Holder have made and executed this
Amendment effective as of the Effective Date.

 



COMPANY:     HOLDER:             SUREPURE, INC.     SBI INVESTMENTS LLC, 2014-1
                        By: /s/ Stephen M. Robinson   By: /s/ Peter Wisniewski  
            Name: Stephen M. Robinson   Name: Peter Wisniewski              
Title: Chief Financial Officer   Title: Manager              

 

 



 5 



 

 

 

 

 

